Title: Letter of Credence to William V, Prince of Orange, 1 January 1781
From: President of Congress,Huntington, Samuel
To: William V, Prince of Orange and Stadholder of the Netherlands



Copy
High and serene Prince

1 January 1781



The United States of America in Congress Assembled impressed with a deep sense of your wisdom and magnanimity and being desirous of cultivating the friendship of your Highness and of the seven United Provinces of the Netherlands who have ever distinguished themselves by an Inviolable attachment to freedom and the rights of Nations, have appointed the honorable John Adams late a delegate in Congress from the State of Massachusetts, and a member of the Council of that State to be their minister Plenipotentiary at your Court that he may give you more particular Assurances of the great respect they entertain for your Highness and for the people over whom you preside as Stadtholder.
We beseech your Highness to give entire credit to every thing which our said minister shall deliver on our part especially when he shall assure you of the sincerity of our friendship and regard.
We pray God to keep your Highness in his holy protection.
Done at Philadelphia the first day of January in the year of our Lord one thousand seven hundred and Eighty one, and in the fifth Year of our Independence. By the United States of America.

Your friends
Sam. Huntington President
Attest Chas Thomson Secy.

